DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 04/20/2021 and 09/03/2021.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suddreth et al., (“Suddreth”) [US-2010/0125412-A1] in view of He, (“He”) [US-2007/0005199-A1], further in view of Mohideen et al., (“Mohideen”) [US-2017/0030735-A1]
Regarding claim 1, Suddreth discloses a  system for a pilot of an aircraft (Suddreth- ¶0001, aircraft display systems and methods and, more particularly, to systems and methods for enhanced display of symbology on a see-through display), comprising:
a.  a sensor system (i.e., an active or passive type of radar device) adapted to provide a location of the aircraft, including an altitude of the aircraft, speed of the aircraft, and directional attitude of the aircraft (Suddreth- ¶0017 discloses an onboard device that senses and maps terrain, such as, for example, a Forward Looking Infrared (FLIR) sensor, or an active or passive type of radar device; Fig. 1 and ¶0018, The flight management system 106 is coupled to processing unit 102, and can provide navigation data associated with the aircraft's current position and flight direction (e.g., heading, course, track, etc.) to the processing unit 102. The navigation data provided to the processing unit 102 can also include information about the aircraft's airspeed, altitude, pitch, and other important flight information […] providing the processing unit 102 with at least an aircraft's current position (e.g., in latitudinal and longitudinal form), the real-time direction (heading, course, track, etc.) of the aircraft in its flight path, the waypoints along the flight path, and other important flight information (e.g., pitch, airspeed, altitude, attitude, etc.));
b. a helmet position sensor system (i.e., Forward Looking Infrared (FLIR) sensor, or an active or passive type of radar device) adapted to determine a location of a helmet within a cockpit of the aircraft (Suddreth- Fig. 1 and ¶0015 disclose the HUD system 100 is not so limited and can also include an arrangement whereby one or more of the processing unit 102, the database 104, the flight management system 106, a projector 112, and a combiner 116 is a subcomponent of another system located either onboard (corresponds to location of a helmet within a cockpit of the aircraft) or external to an aircraft. Also, for example, the HUD system 100 can be arranged as an integrated system or a subsystem of a more comprehensive aircraft system; ¶0002-0003 disclose head-up displays (HUDs) and head-down displays (HDDs), are used in aircraft as Primary Flight Displays to display important flight management, navigation, and control information to flight crews […] a HUD typically projects flight information onto a combiner located within the general viewing area (e.g., the cockpit window) of the aircraft pilot (corresponds to location of a helmet within a cockpit of the aircraft)) and a viewing direction of a pilot wearing the helmet (Suddreth- ¶0007-0008, a see-through display system is associated with a user at a viewing perspective […] receiving terrain data that includes a terrain feature in front of the position of the geo-referenced symbology from the viewing perspective of the user; ¶0024, modify the appearance of the geo-referenced symbology 220, 222, 224, 226, 228 from the perspective of the viewer such that it is accurately displayed relative to the real terrain 214);
c. the helmet further comprising a see-through computer display through which the pilot sees an environment outside of the aircraft with computer content overlaying the environment to create  view of the environment for the pilot (Suddreth- ¶0007, a see-through display system is associated with a user at a viewing perspective; ¶0015, The system 100 may be incorporated into an aircraft or other type of vehicle, or carried or worn by the user, for example, in a helmet; Fig. 1 and ¶0019, The HUD system 100 also includes the display device 108 coupled to the processing unit 102 […] The display device 108 and/or processing unit 102 may include a graphics display generator for generating the appropriate symbology; Fig. 2 and ¶0020, the visual display 200 is displayed over actual terrain 214 as the flight crew looks through the combiner 116 (FIG. 1). The visual display 200 may include symbology that may be useful to the flight crew; ¶0022, Conventional systems merely overlay the symbology onto the actual terrain by mapping the geo-referenced perspective view, without regard to the actual elevation and characteristics of the terrain); and
d. a computer content presentation system (i.e., head-up display (HUD) system 100) adapted to present computer content to the see-through computer display at a virtual marker (i.e., flight path marker 206), generated by the computer content presentation system, representing a geospatial position of an  asset  within a visual range of the pilot (Suddreth- ¶0006, a see-through display system includes a processing unit configured to receive data representative of geo-referenced symbology and terrain data (corresponds to present computer content to the see-through computer display); Fig. 1 and ¶0015, an exemplary head-up display (HUD) system 100 for displaying enhanced geo-referenced symbology (corresponds to present computer content). Although the system 100 described herein as a HUD system, the system 100 may also be a near-to-eye (NTE) display system or any other type of see-through display. The system 100 may be incorporated into an aircraft or other type of vehicle, or carried or worn by the user, for example, in a helmet; Fig. 2 and ¶0020-0021, the visual display 200 is displayed over actual terrain 214 as the flight crew looks through the combiner 116 […] the visual display 200 in FIG. 2 may also selectively render geo-referenced symbology 220, 222, 224, 226, 228. The geo-referenced symbology 220, 222, 224, 226, 228 corresponds to a particular position in the actual terrain 214. In this particular exemplary embodiment, the geo-referenced symbology includes waypoints 220, 222, airport 224, enhanced building symbology 226, and target 228 (corresponds to representing a geospatial position of an asset within a visual range of the pilot); Fig. 3 and ¶0023 disclose the geo-referenced symbology 220, 222, 224 is properly displayed on the visual display 200, flight path marker 206 and step 320 to generate display control signals for the geo-referenced symbology), such that the pilot sees the computer content from a perspective consistent with the aircraft’s position, altitude, attitude, and the pilot’s helmet position  (Suddreth- ¶0007-0008, a see-through display system is associated with a user at a viewing perspective (corresponds to the pilot’s helmet position); ¶0018 discloses an aircraft's current position (e.g., in latitudinal and longitudinal form), the real-time direction (heading, course, track, etc.) of the aircraft in its flight path, the waypoints along the flight path, and other important flight information (e.g., pitch, airspeed, altitude, attitude, etc.); Fig. 2 shows a perspective consistent with altitude scale 212; ¶0022 discloses overlaying the symbology onto the actual terrain by mapping the geo-referenced symbology onto the designated position of the perspective view […] the HUD system 100 (FIG. 1) considers the terrain such that the geo-referenced symbology 220, 222, 224, 226, 228 appears more accurately relative to the terrain 214).
Suddreth does not explicitly disclose a training system for a pilot of an aircraft; an aircraft sensor system affixed to the aircraft; computer content overlaying the environment to create an augmented reality view of the environment for the pilot; a training asset moving; when the pilot’s viewing direction is aligned with the virtual marker.
However, He discloses
a training system for a pilot of an aircraft (He- ¶0002 discloses high-fidelity flight training simulators using flight worthy data sources where certain targets or objects are mapped with higher accuracy than the underlying terrain);
an aircraft sensor system affixed to the aircraft (He- ¶0006 discloses one or more onboard vision sensor systems associated with the navigation system provide real-time spatial position data for display; Fig.2 and ¶0015 disclose one or more vision sensor systems 212 is a separate component or a subcomponent of another system located either onboard or external to an aircraft; ¶0020 discloses an onboard FLIR sensor or radar device (e.g., a vision sensor system 212));
computer content overlaying the environment to create an augmented reality view of the environment for the pilot (He- ¶0006 discloses generating graphic control signals for the visual display, which enhance the visibility of the terrain and navigational information shown three-dimensional perspective view display. Essentially, before terrain and navigational objects (e.g., runways) are displayed, a real-time correction and augmentation of the terrain data is performed for those regions that are relevant and/or critical to flight operations, in order to ensure that the correct terrain data is displayed with the highest possible integrity; ¶0033 discloses processing unit 202 forwards the verified terrain data (e.g., as augmented and/or corrected with the high accuracy terrain data, spatial position data, precision spatial position data) to visual display 210 via graphics display generator 208 (step 430); Claim 3 cites “generate a first plurality of control signals for a visual display, said first plurality of control signals representing said augmented patch of terrain data for said visual display”);
a training asset within a visual range of the pilot (He- ¶0027 discloses the airport runway information (e.g., runway symbol 312) can now be seen in the view of visual display 300 […] the pilot can begin controlling the aircraft so as to aim the aircraft at a selected portion of the runway 312, which results in the flight path marker (flight path vector, velocity vector, aiming symbol, etc.) 304 remaining near the selected portion of the runway 312);
when the pilot’s viewing direction is aligned with the virtual marker (He- ¶0005 discloses as an aircraft approaches an airport (e.g., man-made terrain feature) for landing, the pilot locates an intended runway (e.g., also man-made terrain feature), and aims the aircraft in the direction of the runway. The pilot aims the aircraft at the runway by controlling the aircraft's movement, which typically results in the runway remaining in the close vicinity of the flight path marker symbol 104; ¶0015 discloses ensuring the correctness of terrain information on an aircraft display (e.g., continuous, three-dimensional perspective view display); ¶0026 discloses displaying continuous, three-dimensional perspective views of terrain information; Fig. 3 and ¶0027 discloses the airport runway information (e.g., runway symbol 312) can now be seen in the view of visual display 300 […] the pilot can begin controlling the aircraft so as to aim the aircraft at a selected portion of the runway 312, which results in the flight path marker (flight path vector, velocity vector, aiming symbol, etc.) 304 remaining near the selected portion of the .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth to incorporate the teachings of He, and apply the training simulators and the flight path marker into the Suddreth’s sytem such that the pilot sees the computer content from a perspective consistent with the aircraft's position, altitude, attitude, and the pilot's helmet position when the pilot's viewing direction is aligned with the virtual marker.
Doing so would provide an improved system and method for enhancing the visibility of terrain and navigation information on aircraft displays, such as, for example, continuous, three-dimensional perspective view aircraft displays conformal to the visual environment.
The prior art does not explicitly disclose, but Mohideen discloses
an asset moving within a visual range of the pilot (Mohideen- Fig. 2 and ¶0032-0033 disclose FIG. 2 depicts an exemplary visual display 200 in the form of a three-dimensional synthetic perspective view of the real-time aircraft operating environment of the type presented on a primary flight display […] perspective view that enables a viewer to view the aircraft, as well as zoom in and out […] the aircraft is flying over water and intends to land on a landing platform of a carrier. Since the carrier may be moving, the intended landing platform may also be subject to movement; Fig. 3 and ¶0036-0037 disclose the landing information 250 may include various aspects and characteristics to assist the operator with landing on a moving or movable platform […] symbology representing the landing platform 260 also includes markings in the form of an “H” symbol, which in this situation indicates that the landing platform 260 is intended for helicopters and provides a reference for alignment or orientation; ¶0039 discloses the landing information 250 further includes symbology representing the energy parameters of the landing platform is moving or movable. In the depicted embodiment, the movement (or energy parameters) symbology includes an arrow 280 representing the direction of movement of the carrier and a magnitude of the speed 290 (“08” in the depicted example) of the carrier, and thus, the platform 250)
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He to incorporate the teachings of Mohideen, and apply the moving or movable platform into the geospatial position of a training asset within a visual range of the pilot, as taught by Suddreth/He, for representing a geospatial position of a training asset moving within a visual range of the pilot.
Doing so would provide effective visual tools for controlling aircraft, reducing pilot workload, increasing situational awareness, and improving overall flight safety.

Regarding claim 2, Suddreth in view of He and Mohideen, discloses the system of claim 1, and further discloses wherein the computer content represents a virtual asset in a training exercise for the pilot, wherein the pilot has controls to navigate the aircraft in response to the virtual asset’s location or movement (Suddreth- Fig. 1 and ¶0015, an exemplary head-up display (HUD) system 100 for displaying enhanced geo-referenced symbology (corresponds to computer content represents a virtual asset); Fig. 3 and ¶0023 disclose the geo-referenced symbology 220, 222, 224 is properly displayed on the visual display 200, flight path marker 206; He- ¶0002 discloses high-fidelity flight training simulators (corresponds to in a training exercise for the pilot) using flight worthy data sources where certain targets or objects are mapped with higher accuracy than the underlying terrain; ¶0005 discloses as an aircraft approaches an airport (e.g., man-made terrain feature) for landing, the pilot locates an intended runway (e.g., also man-made terrain feature), and aims the aircraft in the direction of the runway (corresponds to wherein the pilot has controls to navigate the aircraft in response to the virtual asset’s location). The pilot aims the aircraft at the runway by controlling flight path marker symbol 104; Fig. 3 and ¶0027 discloses the airport runway information (e.g., runway symbol 312) can now be seen in the view of visual display 300 […] the pilot can begin controlling the aircraft so as to aim the aircraft at a selected portion of the runway 312 (corresponds to computer content represents a virtual asset), which results in the flight path marker (flight path vector, velocity vector, aiming symbol, etc.) 304 (corresponds to computer content represents a virtual asset) remaining near the selected portion of the runway 312)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/Mohideen to incorporate the teachings of He, and apply the training simulators and the flight path marker into the Suddreth/Mohideen’s sytem so the computer content represents a virtual asset in a training exercise for the pilot, wherein the pilot has controls to navigate the aircraft in response to the virtual asset's location or movement.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Suddreth in view of He and Mohideen, discloses the system of claim 2, and further discloses wherein the computer content presentation system receives information relating to the navigation of the aircraft (Suddreth- ¶0016 discloses receives and/or retrieves flight management information; ¶0018, The flight management system 106 is coupled to processing unit 102, and can provide navigation data associated with the aircraft's current position and flight direction (e.g., heading, course, track, etc.) to the processing unit 102. The navigation data provided to the processing unit 102 can also include information about the aircraft's airspeed, altitude, pitch, and other important flight information) and causes the virtual asset to react to the navigation of the aircraft (He- ¶0005, as an aircraft approaches an airport (e.g., man-made terrain feature) for landing, the pilot locates an intended runway (e.g., flight path marker symbol 104;  ¶0022, using an aircraft's current position, speed and direction (e.g., heading, course, track, etc.) data retrieved (or received) from navigation system 206).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/Mohideen to incorporate the teachings of He, and apply the flight path marker into the information relating to the navigation of the aircraft, as taught by Suddreth/Mohideen, to receive information relating to the navigation of the aircraft and causes the virtual asset to react to the navigation of the aircraft.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 4, Suddreth in view of He and Mohideen, discloses the system of claim 2, and further discloses wherein the virtual asset is a virtual aircraft, missile, enemy asset, friendly asset, or ground asset (Suddreth- ¶0021 discloses the geo-referenced symbology 220, 222, 224, 226, 228 corresponds to a particular position in the actual terrain 214. In this particular exemplary embodiment, the geo-referenced symbology includes waypoints 220, 222, airport 224, enhanced building symbology 226, and target 228. Waypoint 220 is located behind the buildings in the terrain 214 and waypoint 222 is between two mountains. At least part of airport 224 is behind a hill. Building 226 and target 228 are similarly behind terrain 214).

Regarding claim 5, Suddreth in view of He and Mohideen, discloses the system of claim 1, and further discloses wherein the virtual marker’s geospatial position is not associated with a real object in the environment (Suddreth- Fig. 2 and ¶0021 disclose .

Regarding claim 6, Suddreth in view of He and Mohideen, discloses the system of claim 1, and further discloses wherein the aircraft sensor system includes at least one of a GPS sensor, airspeed sensor, inertial measurement sensor, compass, altimeter, G-force sensor, angular sensor and attitude sensor (Suddreth- ¶0018 discloses an Inertial Reference System (IRS), Air-data Heading Reference System (AHRS), and/or a global positioning system (GPS)).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, still in view of Mohideen, still further in view of Nauseef et al, (“Nauseef”) [US-2016/0195923-A1]
Regarding claim 7, Suddreth in view of He and Mohideen, discloses the system of claim 1, and though the prior art discloses the helmet position sensor (see Claim 1 rejection for detailed analysis), triangulate the location (He- Fig. 5 and ¶0029 disclose the region 500 can represent all (or a substantial portion of) the terrain information stored in an onboard database (e.g., database 204) for an aircraft involved (e.g., represented by element 502) with respect to the aircraft's current position. In this example, a patch of terrain data for loading is represented by the rectangular region (e.g., region 500) enclosing the triangular-shaped region, which is the terrain area currently being viewed by a flight crew (e.g., represented by element 504)) and viewing direction of the helmet (see Claim 1 rejection for detailed analysis), the prior art does not explicitly discloses a plurality of transceivers affixed within the aircraft
However, Nauseef discloses 
a plurality of transceivers (Nauseef- Fig. 3 and ¶0094 disclose one or more radio transceivers, a radio transceiver device such as code division multiple access (CDMA) device, a global system for mobile communications (GSM) radio transceiver device, a universal mobile telecommunications system (UMTS) radio transceiver device, a long term evolution (LTE) radio transceiver device)
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen to incorporate the teachings of Nauseef, and apply the plurality of transceivers into the Suddreth/He/Mohideen’s sytem such that the helmet position sensor includes a plurality of transceivers affixed within the aircraft adapted to triangulate the location and viewing direction of the helmet.
Doing so would provide enhancements of virtual reality simulation experiences.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, still in view of Mohideen, still further in view of Nauseef, still further in view of Price et al, (“Price”) [US-2018/0253856-A1]
Regarding claim 8, Suddreth in view of He, Mohideen and Nauseef, discloses the system of claim 7, but does not explicitly disclose wherein the plurality of transceivers operate at an electromagnetic frequency outside the visible range.
However, Price discloses 
the plurality of transceivers operate at an electromagnetic frequency outside the visible range (Price- ¶0019 discloses the light emitted by the illumination module has a frequency range that is outside of the visible spectrum (i.e., visible to a normal human). For example, the emitted light can be, e.g., infrared (IR) light; ¶0023 discloses The multi-spectrum imaging sensor can detect both light outside of the (human) visible spectrum (e.g., IR light) and light within the visible spectrum; ¶0053 discloses a communication device 812 can be or include, for example, a cellular telecommunications transceiver (e.g., 3G, LTE/4G, 5G), Wi-Fi . 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen/Nauseef to incorporate the teachings of Price, and apply the frequency range that is outside of the visible spectrum into the Suddreth/He/Mohideen/Nauseef’s transceivers such that the plurality of transceivers operate at an electromagnetic frequency outside the visible range.
Doing so would enhance visible light based SLAM may include head tracking.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, still in view of Mohideen, still further in view of Nauseef, still further in view of  La Valle et al, (“La Valle”) [US-2015/0234455-A1]
Regarding claim 9, Suddreth in view of He, Mohideen and Nauseef, discloses the system of claim 7, and though the prior art discloses the triangulation system for the identification of at least one of the helmet location and helmet viewing direction (see Claim 7 rejection for detailed analysis), the prior art does not explicitly discloses wherein the helmet includes at least one marker adapted to be recognized by the triangulation system.
However, La Valle discloses 
the helmet includes at least one marker (La Valle- ¶0043 discloses a virtual reality headset may include on its exterior a series of markers; ¶0074 discloses markers may be mounted on the headset and one or more external cameras may track the markers).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen/Nauseef to incorporate the teachings of La Valle, and apply the markers may be mounted on the headset into the Suddreth/He/Mohideen/Nauseef’s triangulation system so the helmet includes at least one 
Doing so would provide predicting movement that delivers better results.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, still in view of Mohideen, still further in view of Shroff et al, (“Shroff”) [US-2017/0109562-A1]
Regarding claim 10, Suddreth in view of He and Mohideen, discloses the system of claim 1, but does not explicitly disclose wherein the helmet position sensor triangulates the helmet position by measuring a plurality of distances to known locations within the aircraft.
However, Shroff discloses 
triangulates the helmet position by measuring a plurality of distances to known locations within the aircraft (Shroff- ¶0047 discloses display device 100 is configured to be worn on a head of a user or to be included as part of a helmet; Fig. 9F and ¶0206 disclose light returned from target 988-1 located at a first distance from laser triangulation device 980 is detected at location 984-1 (e.g., a pixel located at location 984-1) of array 984 of optical sensors, light returned from target 988-2 located at a second distance from laser triangulation device 980 is detected at location 984-2 (e.g., a pixel located at location 984-2) of array 984 of optical sensors, and light returned from target 988-3 located at a third distance from laser triangulation device 980 is detected at location 984-3 (e.g., a pixel located at location 984-3) […] a location on array 984 of optical sensors that corresponds to a maximum detected intensity is used to determine a distance between laser triangulation device 980 and target 988).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen to incorporate the teachings of Shroff, and apply the distances from laser triangulation device to the object into the helmet 
Doing so would improve the users' virtual reality and/or augmented reality experience.

10.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suddreth in view of He, still in view of Mohideen, still in view of Richmond et al, (“Richmond”) [US-2017/0262052-A1]
Regarding claim 11, Suddreth in view of He and Mohideen, discloses the system of claim 1, and though the prior art discloses the pilot’s viewing direction when the content is presented (Suddreth- ¶0007, a see-through display system is associated with a user at a viewing perspective […] receiving terrain data that includes a terrain feature in front of the position of the geo-referenced symbology from the viewing perspective of the user), the prior art does not explicitly discloses wherein the computer content has at least one of a brightness and contrast, wherein the at least one of the brightness and contrast is determined by the pilot’s viewing direction when the content is presented.
However, Richmond discloses 
wherein the computer content has at least one of a brightness and contrast, wherein the at least one of the brightness and contrast is determined by the user’s viewing direction when the content is presented (Richmond- ¶0033 discloses the modification may comprise, but is not limited to, one or more of to change brightness of a part or all of the original image; ¶0042 discloses enhance photography and make stills and videos interactive with a viewer in, e.g., dimensions of brightness, focus, depth of field, and other qualities, either automatically, or as determined in advance by the photographer/composer and driven later by, for example, where in an image the viewer is looking).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Suddreth/He/Mohideen to incorporate the teachings of 
Doing so would enhance the experience of viewing images by tracking where the viewer is looking.

Regarding claim 12, Suddreth in view of He, Mohideen and Richmond, discloses the system of claim 11, and further discloses wherein the at least one of brightness and contrast is reduced when the viewing direction is towards the sun (Richmond- ¶0045 discloses If a viewer looks towards the sun, her irises contract, thus causing her pupils to decrease in size and let in less light and reduce brightness, and she sees the remaining half disk of the red sun (the portion of the sun not obscured by trees), but sees the trees become black silhouettes).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2017/0308157-A1 to Tsuda et al., Head-mounted display device, display system, control method for head-mounted display device, and computer program teaches a head-mounted display device including an image display section attached to a head includes a specific-direction detecting section configured to detect a specific direction decided according to a direction of the image display section, a wireless communication section, and a processing section configured to perform presentation of information to an external information processing device via the wireless communication section (Abstract).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619